Title: From Thomas Jefferson to Catherine Church, 27 March 1801
From: Jefferson, Thomas
To: Church, Catherine



Washington Mar. 27. 1801.

I owe you a letter, my dear young friend. it is a debt I pay with pleasure, & therefore should not have so long delayed but for the importunity of others more urging & less indulgent. I thank you for your kind congratulations on the proof of public esteem lately bestowed on me. that you write in these sentiments renders them more dear to me. the post is not enviable, as it affords little exercise for social affections. there is something within us which makes us wish to have things conducted in our own way, and which we generally fancy to be patriotism. this passion is gratified by such a position. but the heart would be happier enjoying the affections of a family fireside.—It is more than six weeks since I heard from Maria. this is a proof of her aversion to her pen, & must be her apology for not answering your letter, which she recieved in due time & resolved to answer every day for a month before I parted with her last. she continues to love you as much as ever, and would give you, as she does me, every proof of it, except writing letters. she is in a fair way to be again a mother. this will prevent her meeting me at home, in a short excursion I am about making thither. mrs Randolph always recollects you with her former affection. she is the mother of four children, and half of another. I shall endeavor to persuade them to come & see me here sometimes, & will not be without hopes it may tempt you to take a flying trip, which, in summer, is of three days only. present my friendly respects to mr and mrs Church, & accept yourself assurances of my constant and affectionate attachment.

Th: Jefferson

